Per Curiam.
Respondent was admitted to practice January 18, 1940, in the Third Judicial Department.
The Referee correctly found the first charge substantiated in that respondent converted $34,179 in funds of an estate of which he was executor. He has made restitution, albeit tardily and under pressure, and Ms account as executor has been settled by the Surrogate’s Court. The court has given effect to certain other mitigating factors, the discussion of which would serve no useful purpose.
Under the remaining charge there was proof of the retention of at least $2,000, which the Referee did not find to be a conversion, entrusted to respondent to enable Mm to endeavor to effect a compromise of the monetary demands of Ms client’s wife in actions for a separation and for an accounting of rents and profits. The client testified that he has made no demand upon respondent for the return of any part of the fund.
Certain well-regarded members of the Bar testified as character witnesses in respondent’s behalf.
The ends of justice will be served by respondent’s suspension from the practice of the law for the period of 18 months.
Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ„, concur.
Respondent suspended from the practice of the law for a period of 18 months, effective on the date to be specified in the order to be entered hereon.